Citation Nr: 1216625	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as secondary to in-service herbicide exposure. 

2.  Entitlement to a compensable rating for the service-connected facial burn residuals. 

3.  Entitlement to service connection for claimed tinnitus. 

4.  Entitlement to service connection for a claimed skin disorder. 

5.  Entitlement to service connection for a claimed prostate condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.  His service in the Republic of Vietnam is indicated by the evidence of record. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the RO. 

There is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The issues of an initial disability rating in excess of 30 percent for the service-connected facial burn residuals, as well as the claims of service connection for tinnitus, a skin disorder and a prostate condition are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have been diagnosed as having type II diabetes mellitus. 

2.  The Veteran is shown to have served on active duty in the Republic of Vietnam for a period from March 1966 to May 1966 and for three days in April 1967.  

3.  The service-connected facial burn residuals is shown to be productive of a disability picture that more nearly approximates that of two characteristics of disfigurement manifested by a scar that has an elevated surface contour and a scar that measures at least one-quarter inch wide. 


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by diabetes mellitus is due to his presumed exposure to Agent Orange that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for the assignment of a 30 percent rating for the service-connected facial burn scar residuals have been met.  38 U.S.C.A.§ 1151 (West 2002); 38 C.F.R.§§ 4.7, 4.118 including Diagnostic Code 7800 (2011).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Board is granting service connection for diabetes mellitus and assigning an increased rating of 30 percent for the service-connected residuals of a burn to the face.  [The issue of whether a disability rating in excess of 30 percent is warranted is being remanded for further development.]

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's grant of service connection and an increased rating.  Phrased differently, as the Veteran is not prejudiced by the Board's grant of the benefits sought, further discussion is not required at this time.


II.  Diabetes mellitus. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

For certain chronic disorders, including diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases, to include diabetes mellitus, shall be service connected.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2011).

Here, the Veteran contends that he developed Type II diabetes mellitus as a result of his in-service exposure to herbicides.  Upon review, the record contains conflicting medical evidence as to whether the Veteran has a valid diagnosis of type II diabetes mellitus. 

A private treatment record from May 2005 documents that the Veteran has type II diabetes mellitus which developed during the previous 3-4 years.  He appeared for follow up treatment in June 2005 where it was revealed that he lost 8 pounds through diet and exercise and his blood sugar levels were "good."  The Veteran's diagnosis of diabetes mellitus was again noted in a private treatment record from March 2006. 

The Veteran was afforded a VA examination in September 2006.  While the claims folder was unavailable for review by the examiner, the Veteran provided a medical history which was consistent with that contained in his claims folder.  

Following a physical examination, the Veteran was diagnosed with "apparent diabetes mellitus type 2[,] without primary documentation, presumably based on Agent Orange exposure while serving in the Republic of Vietnam." 

After reviewing the claims folder, the VA examiner issued an addendum to his opinion in September 2007.  In this report, the examiner noted that the Veteran was initially diagnosed with type II diabetes mellitus based on an "isolated elevated hemoglobin A1C on May 2, 2005 (5.9 where the normal range ran from 4.8-6.0 in the Saratoga Hospital Laboratory)."  It was observed that in the examiner's "VA laboratory[,] the normal range runs from 4.4 - 6.6."  

After reporting that subsequent hemoglobin A1C tests resulted in readings of 5.3%, the examiner opined that the initial reading of "5.9, though within the normal range for the laboratory . . . was . . . spurious[,] and that with the other information [of record], it [could] be concluded that the Veteran [did] not meet the criteria for the diagnosis of diabetes mellitus." 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case the Board places more weight on the private treatment records which diagnose the Veteran with type II diabetes mellitus than on the opinion of the September 2006 VA examiner.  

As an initial matter, the Board notes that the September 2006 VA examiner incorrectly reported that the Veteran's initial hemoglobin A1C test result was 5.9%.  Upon review of the May 2005 laboratory report, the Veteran's A1C test result was 6.9%.  

According to the levels provided by the VA examiner, this finding is outside of the normal range for both the VA hospital and the private hospital which initially diagnosed the Veteran.  

The examiner also misreported the Veteran's A1C level from May 11, 2005 as 5.3%.  A May 11, 2005 nutritional assessment reported the Veteran's A1C level as 6.9%.  The 5.3% level noted by the examiner was not recorded until November 2005. 

In addition, the September 2006 VA examiner did not address the impact that the Veteran's diet and exercise was having on his blood sugar levels.  In this capacity the Board notes that the Veteran lost 8 pounds through diet and exercise in the first month following his diagnosis.  See a June 2005 private treatment record.  The September 2006 VA examination also reported that the Veteran had lost 14 pounds and exercised five days a week.  

In short, while the VA examiner acknowledged that the Veteran exercised and was on a restricted diet for treatment of his diabetes mellitus, the examiner did not explain how being non-symptomatic due to treatment eliminated the underlying disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."].

In weighing the evidence, the Board finds it to be in relative equipoise in showing that the Veteran as likely as not has type II diabetes mellitus.  A current disability has therefore been demonstrated. 

Moreover, in June 2006, the U.S. Armed Services Center for Unit Records Research (CURR) reported that the Veteran served in the Republic of Vietnam from March 1966 to May 1966 and from April 13, 1967 to April 16, 1967.  His exposure to Agent Orange is therefore presumed. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011). An in-service injury has been demonstrated. 

Accordingly, all three Shedden elements are met, and service connection for type II diabetes mellitus diabetes mellitus is granted.  


III.  Facial Burn Residuals

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in May 2006, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under Diagnostic Code 7800 [disfigurement of the head, face, or neck] a 10 percent evaluation is warranted for one characteristic of disfigurement.  

A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  

A 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio, supra.

The service-connected scarring is currently rated under Diagnostic Code 7800.  Diagnostic Code 7800 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (a scar of the head, face or neck) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  Accordingly, the Board will rate the Veteran's service-connected scar under Diagnostic Code 7800.

The Veteran's service-connected scar is currently assigned a noncompensable disability rating.  For the following reasons, the Board finds that a 30 percent rating is warranted. 

Following a physical examination in December 2009, a VA examiner made the following observations: 

The [Veteran's] previously singed eyebrows are symmetrical and full.  There is no facial asymmetry and the muscles of facial expression are unaffected by the scars so that a full range of motion can be reflected in the face.  There is no deformity and the scars are superficial.  There is no evidence of recent breakdown or bleed.  Sensitive areas could not be identified.  The identifiable scars were all superficial with a smoother surface than the surrounding skin.  There was no glistening or wrinkling over the scars or pain or [hypoesthesia] over their surfaces or surrounding areas.  The scars were not matted down to the underlying tissues and, as mentioned, not impeding the underlying musculature.  No keloidal formation was noted. 

[There is a scar measuring] 1.5cm x 3cm, paralleling the left eyebrow on the forehead and about 1cm  above it was one superficial scar.  Another similar scar was found on the right malar process about 1.5cm in rough diameter.  A similar superficial scar was found at the left corner of the mouth, descending 1.5 cm below and 0.5cm above the level.  There was decreased hair growth over the scar.  A smaller similar superficial scar, ellipsoid in shape, was found on the left malar process, 7mm on the long axis and 5 on the short axis.  A similar-sized scar was noted below and medial to it and was elevated about 2mm.  While the other scars were differentiated from the surrounding skin by their smoothness, their color was similar to it.  This scar was darker than the surrounding tissues.  

In order to warrant a 30 percent rating, the evidence must show two to three characteristics of disfigurement.  

Here, the record indicates that the surface contour of one of the Veteran's scars is elevated.  The examiner also reported that the Veteran had a scar on the right malar process that measured 1.5cm in rough diameter.  As noted by the Veteran's representative in May 2010, this 1.5cm scar is more than one-quarter inch at its widest part.  Two characteristics of disfigurement have therefore been demonstrated. 

The issue of an initial rating in excess of 30 percent will be addressed in the remand section of this document. 


      Additional Considerations 

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Currently, however, the Board need not address whether referral of the Veteran's facial scar claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is warranted as the issue of  a rating in excess of 30 percent remains pending.  

In short, since the Board is remanding the issue of an increased rating in excess of 30 percent, the question of whether referral of the Veteran's claim for extraschedular consideration is deferred. 


ORDER

Service connection for Type II diabetes mellitus is granted.

An increased, initial rating of 30 percent for the service-connected residuals of burns to the face is granted, subject to the applicable law and regulations governing the payment of monetary benefits.



REMAND

For the following reasons, the Board believes that the issue of an initial rating in excess of 30 percent for the service-connected residuals of burns to the face, along with the issues of service connection for tinnitus, a skin disorder and a prostate condition must be remanded for further evidentiary development.  


Facial Burn Residuals 

As noted, the Veteran was afforded a VA examination in December 2009 to evaluate the extent of his facial burn scars.  

While the examiner provided a physical description of the scars that were present, length and width measurements were not recorded for all of the identified scars.  

As such, the Board is unable to determine the surface area of the Veteran's scars.  Under these circumstances, another, more current VA examination must be conducted. 



Tinnitus

During the September 2006 VA examination, the Veteran alleged that his military duties in motor transportation resulted in acoustic trauma.  Upon a review of the claims folder, the VA examiner indicated that audiometric findings recorded in the Veteran's service treatment records were consistent with a history of in-service noise exposure. 

The Veteran has not alleged that he has experienced tinnitus continuously since he separated from service.  Instead, the Veteran reported that his tinnitus developed in the "mid 1980s."  See the September 2006 VA examination report. 

Following an audiological examination, the September 2006 VA examiner determined that the Veteran's tinnitus was not due to his military service because it began 20 years after he separated from service.  The record does not contain any other medical opinions addressing the etiology of the Veteran's tinnitus. 

The opinion contained in the September 2006 VA examination is inadequate for adjudication purposes.  

While the examiner reported that the Veteran's tinnitus was not due to his military service because it began 20 years after he separated from service, such a delay does not necessarily preclude service connection.  

In fact, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  

As currently drafted, the September 2006 VA examiner's opinion provides no rationale as to why the Veteran's tinnitus could not develop 20 years after his in-service noise exposure.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]; see also Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

Therefore the Veteran should be afforded another VA examination, to include an opinion on the etiology of his tinnitus.  


Skin Disorder

The Veteran is seeking service connection for a skin disability other than the currently service-connected residuals of a facial burn. 

The Veteran's service treatment records document that he was diagnosed with a furuncle in October 1967, acne on his face and neck in April 1964, a possible persistent fungal infection of both feet in August 1964, skin irritation of both inner thighs in September 1964, a possible boil on his gluteus maximus in September 1964, a cyst of the right ear in November 1965, and sores on both wrists in January 1967.  

Following his separation from service, the Veteran was diagnosed with contact dermatitis in July 2002; a cyst on the right scapula area in June 2004; an abnormal lesion in October 2004, and; a lesion on his back and several skin tags in February 2005.

Accordingly, based on this evidentiary posture, the Board finds that the issue of service connection for a skin disability contains a medical question which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999). 

This question concerns whether any of the Veteran's identified skin disabilities had their clinical onset in service, or are otherwise related to active duty, to include his presumed exposure to Agent Orange. 

This question must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011). 


Prostate Condition

The record indicates that the Veteran has been diagnosed with recurrent prostatitis.  See, e.g., a January 2009 private treatment record.  While a September 2008 non-gynecological cytology report noted the presence of squamous cells, the record does not indicate that the Veteran has been diagnosed with prostate cancer.  

In July 2006, the Veteran, through his representative, argued that his prostate disability is the result of his in-service exposure to Agent Orange.  

Based on the presence of prostatitis and the Veteran's presumed in-service exposure to herbicides the Board finds that a nexus opinion must be obtained.  See McLendon, 20 Vet.App. at 79; Charles, 16 Vet.App. at 370.  See also 38 C.F.R. § 3.159(c)(4).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain copies of any outstanding records of treatment received by the Veteran at VA and non-VA medical facilities for any the claimed conditions remaining on appeal and make them part of the record.

2.  Then, the RO should afford the Veteran a VA examination to determine the current degree of severity of the service-connected facial burn scars.  

The claims folders must be made available to and reviewed by the examiner. Any indicated studies should be performed. 

Following a complete examination, the examiner should identify the location of all demonstrated facial scars, and should indicate which, if any, of the following factors apply: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The location and measurements of every facial scar should be provided.

3.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed tinnitus.  

The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  

The examiner should elicit a complete history of the Veteran's noise exposure, ear trauma, and tinnitus symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  In this regard, the Board notes that the VA examiner must accept as fact that the circumstances of the Veteran's service in motor transportation exposed him to acoustic trauma. 

Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the currently-diagnosed tinnitus is related to service, to include his in-service acoustic trauma.  A complete rationale should be provided for all opinions expressed. 

4.  Then, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any identified skin disorder.  

The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail. 

For any skin disability identified during the examination, as well as the diagnosed contact dermatitis, cyst, abnormal lesions and skin tags, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty service to include his presumed in-service exposure to herbicides.  Complete rationale for all opinions expressed should be provided.  

5.  Then, the RO should schedule the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his claimed prostate condition.  

The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's diagnosed recurrent prostatitis is related to a disease or injury in service, including his conceded in-service exposure to herbicides.  

Complete rationale should be provided for all opinions expressed.  

6.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


